Title: John Adams to John Quincy Adams, 25 October 1797
From: Adams, John
To: Adams, John Quincy


        
          East Chester, 20 miles from N. York October 25. 1797
          My Dear son
        
        The Newspapers had informed Us of your Marriage, but the first Evidence of it from yourself, was in your Letter to your Mother of the 29. July.— I congratulate you and your Lady on this Event, which I hope will be for your mutual Happiness and the Comfort of all the Friends of both Parties, for a long Course of years, dedicated to the Public— And may the Blessing of God Almighty be bestowed on this Marriage and all its Connections and Effects.
        By Some Intimations in your Letter I understand that your Appointment to Berlin is not perfectly pleasing to you. I am a little Surprized at this. 1. Because your amiable Companion will I presume accompany you, and to her as well as to you I should Suppose Berlin would be preferable to Lisbon. 2. Berlin is Said to be the Athens of Germany, both in Learning and Taste abounding in Men of Science and Letters. 3. I should Suppose you will be more in the Way of Information and Intelligence, there than you would have been at Lisbon. 4. I think your health will be less exposed to danger, in Prussia than in Portugal. There are other reasons which I must leave to your Sagacity, to discover. There is one however, that I may mention. The great Characters and political Systems in the North of Europe, are not so well understood in your own Country as they ought to be.
        Your Delicacy about holding a Commission from your Father, Seems to me, too refined. you are under no greater Obligation to me,

than if you had gone to Lisbon. You are as independent now as ever, and will continue independent in your Sentiments I hope as long as you live, even though your father should remove you hereafter to another Court, or call you home and make you one thing or another.
        I have not laid it down to myself as a Law never to appoint any of my Relations to office, as my Predecessor did, and I never will impose upon myself any Such Shackle. I shall be cautious and delicate, in Such Cases: but merit in my Family deserves as well of its Country as in another.
        My greatest fear is, that you will find it difficult to maintain the Punctuality of your Correspondence with me and the secretary of State. But as the Inconvenience is well known, Allowance will be made for it.
        I have concluded from your Letter that your Brother will go with you. However mortifying it is to me to be deprived of the Society of all my Children, I can neither blame you nor him. I think however it will not be for his Interest to remain long in Europe. It would give great offence here, if I should advance him in Europe while you are there and a Young Man Should be employed in laying his foundations at home, among his own Countrymen, if he cannot have adequate Employments abroad.
        That the most high may bless you and yours / shall be the concluding Prayer of your affectionate / Father
        
          John Adams
        
      